IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN

DISTRICT OF MISSOURI
SOUTHEASTERN DIVISION
PATRICIA T. SMITH,
Plaintiff,
Vv. Case No.:

MICHAEL J. STADNYK, M.D., and
SAINT FRANCIS MEDICAL CENTER,
JURY TRIAL DEMANDED

Defendants.
COMPLAINT FOR MEDICAL MALPRACTICE

COMES NOW the Plaintiff, Patricia T. Smith, by and through his attorney,
Mark S. Johnson of Johnson, Schneider & Ferrell, L.L.C., and for her Complaint
for Medical Malpractice against the Defendants, Michael J. Stadnyk, M.D., and
Saint Francis Medical Center, states as follows:

JURISDICTION AND VENUE

1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. Section 1332
because of diversity of citizenship of the parties and the amount in controversy
exceeds the jurisdictional limit of $75,000.00.

2. Venue is placed in this District and Division pursuant to 28 U.S.C.
Section 1391 because it is where the individual Defendant resides and where the
corporate Defendant has its principal office and where a substantial part of the

events giving rise to Plaintiffs’ claim occurred.

 
PARTIES

3. That the Plaintiff, Patricia T. Smith, is an individual citizen of the State
of Illinois.

4. That the Defendant, Saint Francis Medical Center, is a non-profit
corporation and is a citizen of the State of Missouri with its principal place of
business in the State of Missouri.

5. That the Defendant, Michael J. Stadnyk, M.D., was at all times material
to this Complaint, an employee or agent of the Defendant, Saint Francis Medical
Center, and was acting within the scope of that agency at all times material to
this Complaint engaging in the practice of radiology.

6. That on February 4, 2019 the Defendant, Michael J. Stadnyk, M.D., read
and reviewed the Plaintiff's CT imaging at Saint Francis Medical Center,

7. That on February 4, 2019 Defendant, Michael J. Stadnyk, M.D.,
individually and as agent of Defendant, Saint Francis Medical Center, failed to
exercise a degree of care, common skill and knowledge customarily employed by
radiologists and was therefore professionally negligent in his failure to observe
and note the Plaintiff had a fractured cervical spine at C2.

8. That as a direct and proximate result of the aforementioned
negligence of the Defendants, Michael J. Stadnyk, M.D., and Saint Francis
Medical Center, the Plaintiff sustained severe and permanent injury and was and
will be hindered and prevented from attending to her usual duties and affairs of

life and has lost and will lose the value of the time as aforementioned and the

 
Plaintiff has expended large sums of money endeavoring to be cured and healed
of those injuries and will in the future incur additional sums of money
endeavoring to be cured of said injuries and the Plaintiff has also suffered and
will continue to suffer great pain and anguish from said injuries.

9. That an Affidavit pursuant to Section 538.22 RSMo has been filed
contemporaneous with the filing of this Complaint.

WHEREFORE, the Plaintiff, Patricia T. Smith, prays for judgment against
the Defendants, Michael J. Stadnyk, M.D., and Saint Francis Medical Center,
jointly and severally, for a sum in excess of $75,000.00 and for such other and
further relief as this Court deems just and proper, including the recovery of

Plaintiff's cost of suit.

PLAINTIFF DEMANDS A JURY OF SIX (6) TO HEAR THIS MATTER.

   

Respectfully submitted,

  
   

MARK S. JOHNSON.

 

MARKS. JOHNSON

JOHNSON, SCHNEIDER & FERRELL, L.L.C.
212 North Main Street

Cape Girardeau, MO 63701

Phone: 573-335-3300

Facsimile: 573-335-1978
mark@johnsonschneider.com

 
